DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 13 March 2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because at least one of the cited references does not have an accompanying English language translation. It has been placed in the application file, but all of the information referred to therein has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:
bridging unit in claim 19;
signal generation unit in claim 19;
phase detection unit in claim 19;
computer unit in claim 19;
bridging unit in claim 27;
signal generation unit in claim 27;
phase detection unit in claim 27;
computer unit in claim 27;
electronic system unit in claim 27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 32-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Urban et al., US 2013/0106477 A1 (hereinafter Urban).
Regarding claim 32, Urban teaches a method for operating a vibronic sensor for determining and/or monitoring a process variable (“Method for controlling a phase shift between a transmission signal and a reception signal of an electromechanical converter unit ... in vibronic fill-level meters or flowmeters" ¶ 0001), comprising:
determining in a compensation operating mode a phase compensation instruction for compensating for a phase shift caused by a component of an electronic system unit of the vibronic sensor (“oscillatory circuit provokes oscillation with the frequency, at which the phase shift between transmission signal and received signal of the electromechanical transducer unit fulfills the oscillatory circuit condition,” ¶ 0002);

determining the process variable (“in vibronic fill-level meters or flowmeters," ¶ 0001 – the purpose of which fill-level or flow meters is to return a process variable representative of the fill level or flow).
Regarding claim 33, Urban teaches the invention of claim 32, as set forth in the rejection of claim 32 above. Urban also teaches wherein the compensation operating mode is executed once when the vibronic sensor is put into operation, or wherein the compensation operating mode is executed periodically at selectable time intervals (“the received signal is sampled at discrete points in time predetermined based on the transmission signal, that sampled voltage values are compared with desired values, which the received signal assumes at the respective points in time, when the predetermined phase shift is present, and that, in the case of a deviation of a voltage value from its desired value, based on the sign of the deviation, the frequency of the transmission signal is decreased or increased,” ¶ 0005).
Regarding claim 34, Urban teaches the invention of claim 32, as set forth in the rejection of claim 32 above. Urban also teaches wherein a phase shift of a component of the electronic system unit caused by a change in an ambient temperature is compensated for in the compensation 
Regarding claim 35, Urban teaches the invention of claim 32, as set forth in the rejection of claim 32 above. Urban also teaches wherein a single test excitation signal with a first predeterminable frequency is used in the compensation operating mode, and wherein an existing first phase shift between the test excitation signal and the test receive signal is used as the phase compensation instruction (“the received signal is sampled at discrete points in time predetermined based on the transmission signal, that sampled voltage values are compared with desired values, which the received signal assumes at the respective points in time, when the predetermined phase shift is present, and that, in the case of a deviation of a voltage value from its desired value, based on the sign of the deviation, the frequency of the transmission signal is decreased or increased,” ¶ 0005).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-31 are rejected under 35 U.S.C. 103 as being unpatentable over Urban in view of Kobayashi, US 2005/0052813 A1 (hereinafter Kobayashi).
Regarding claim 19:
Urban teaches a compensation device for compensating for a phase shift caused by a component of an electronic system unit of a vibronic sensor, wherein the vibronic sensor includes an electromechanical converter (“Method for controlling a phase shift between a transmission signal and a reception signal of an electromechanical converter unit ... in vibronic fill-level meters or flowmeters" ¶ 0001), the compensation device comprising:
a signal generation unit for generating a test excitation signal in the form of an electrical alternating signal having a first selectable frequency (“oscillatory circuit provokes oscillation with the frequency, at which the phase shift between transmission signal and received signal of the electromechanical transducer unit fulfills the oscillatory circuit condition,” ¶ 0002);
a phase detection unit for determining a first phase shift between the test excitation signal and a test receive signal that passes through the bridging unit and the component of the electronic 
a computer unit configured to determine a phase compensation instruction from the first phase shift wherein the compensation device is configured to transfer the phase compensation instruction to a phase adjustment unit of the electronic system unit of the vibronic sensor (“From the comparison of the measured voltage values of the received signal with the desired values, it can, consequently, be determined, whether the excitation frequency must be decreased or increased, in order to achieve the predetermined phase shift. The control of phase shift, respectively frequency, occurs purely digitally,” ¶ 0006).
Urban does not teach a bridging unit for electrically bridging the electromechanical converter.
Kobayashi teaches an apparatus for detecting and adjusting phase shift in a measurement unit (“a measurement method for detecting mass from the change in vibration frequency of the piezoelectric vibration reed for mass measurement, the method comprising: calculating a phase difference between an excitation signal to be supplied to the piezoelectric vibration reed and an output signal of the piezoelectric vibration reed when the piezoelectric vibration reed is excited by the excitation signal; and adjusting the frequency of the excitation signal in accordance with the phase difference and calculating the vibration frequency of the piezoelectric vibration reed,” ¶ 0010), including a bridging unit for electrically bridging an electromechanical converter (52 bridges 12, Fig. 7), which is advantageous for oscillating the piezoelectric sensor stably in liquid (¶ 0008, 0009).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Urban to include a bridging unit across the 
Regarding claim 20, the combination of Urban and Kobayashi renders obvious the invention of claim 19, as set forth in the rejection of claim 19 above. The combination of Urban and Kobayashi also teaches wherein the compensation device is detachably connectible to the electronic system unit of the vibronic sensor (as the compensation devices of either or both Urban and Kobayashi are initially separate from the electronic systems, they are also detachably connectible from the electronic systems).
Regarding claim 21, the combination of Urban and Kobayashi renders obvious the invention of claim 19, as set forth in the rejection of claim 19 above. The combination of Urban and Kobayashi also teaches wherein the bridging unit includes a bridging branch connected in parallel to the electromechanical converter (Kobayashi: bridging unit appears to be bridgeably branched in parallel to the converter 12, Fig. 7).
Regarding claim 22, the combination of Urban and Kobayashi renders obvious the invention of claim 21, as set forth in the rejection of claim 21 above. The combination of Urban and Kobayashi also teaches wherein the bridging branch includes a capacitor, a coil, or a resistor (Capacitors, coils, and resistors are all well-known electrical components that would have been obvious to include in the bridging branch of Kobayashi as needed to perform their well-known functions according to the design requirements being fulfilled by the person having ordinary skill in the art).
Regarding claim 23, the combination of Urban and Kobayashi renders obvious the 
Regarding claim 24, the combination of Urban and Kobayashi renders obvious the invention of claim 19, as set forth in the rejection of claim 19 above. The combination of Urban and Kobayashi also teaches an adaptive filter, including a bandpass filter or a resonator filter (Kobayashi: “The excitation circuit 14 consists of a PLL (Phase Locked Loop) circuit 20 and a distributor 22. The PLL circuit 20 has a voltage controlled oscillator (VCO) 24, a phase comparator 26, and a loop filter 28,” ¶ 0040).
Regarding claim 25, the combination of Urban and Kobayashi renders obvious the invention of claim 19, as set forth in the rejection of claim 19 above. The combination of Urban and Kobayashi also teaches a phase correction unit (Urban: “(“the current phase shift of the received signal is monitored and, in given cases, corrected,” ¶ 0006).
Regarding claim 26
Regarding claim 27:
Urban teaches a vibronic sensor for determining a process variable of a medium in a container (“Method for controlling a phase shift between a transmission signal and a reception signal of an electromechanical converter unit ... in vibronic fill-level meters or flowmeters" ¶ 0001), comprising:
an electromechanical converter (“an analog oscillatory circuit. The oscillatory circuit provokes oscillation with the frequency, at which the phase shift between transmission signal and received signal of the electromechanical transducer unit fulfills the oscillatory circuit condition,” ¶ 0002); and
an electronic system unit including a phase adjustment unit and a compensation device, the compensation device including:
a signal generation unit for generating a test excitation signal in the form of an electrical alternating signal having a first selectable frequency (“oscillatory circuit provokes oscillation with the frequency, at which the phase shift between transmission signal and received signal of the electromechanical transducer unit fulfills the oscillatory circuit condition,” ¶ 0002);
a phase detection unit for determining a first phase shift between the test excitation signal and a test receive signal that passes through the bridging unit and the component of the electronic system unit (“the current phase shift of the received signal is monitored and, in given cases, corrected,” ¶ 0006); and
a computer unit configured to determine a phase compensation instruction from the first phase shift wherein the compensation device is configured to transfer the phase compensation instruction to a phase adjustment unit of the electronic system unit of the vibronic sensor (“From the comparison of the measured voltage values of the received signal with the desired values, it 
Urban does not teach a bridging unit for electrically bridging the electromechanical converter.
Kobayashi teaches an apparatus for detecting and adjusting phase shift in a measurement unit (“a measurement method for detecting mass from the change in vibration frequency of the piezoelectric vibration reed for mass measurement, the method comprising: calculating a phase difference between an excitation signal to be supplied to the piezoelectric vibration reed and an output signal of the piezoelectric vibration reed when the piezoelectric vibration reed is excited by the excitation signal; and adjusting the frequency of the excitation signal in accordance with the phase difference and calculating the vibration frequency of the piezoelectric vibration reed,” ¶ 0010), including a bridging unit for electrically bridging an electromechanical converter (52 bridges 12, Fig. 7), which is advantageous for oscillating the piezoelectric sensor stably in liquid (¶ 0008, 0009).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Urban to include a bridging unit across the electromechanical converter, because Kobayashi teaches that a bridging unit across the electromechanical converter in a piezoelectric sensor is advantageous for allowing stable oscillation of the sensor in liquid, thereby resulting in a bridging unit for electrically bridging the electromechanical converter.
Regarding claim 28, the combination of Urban and Kobayashi renders obvious the invention of claim 27, as set forth in the rejection of claim 27 above. The combination of Urban 
Regarding claim 29, the combination of Urban and Kobayashi renders obvious the invention of claim 27, as set forth in the rejection of claim 27 above. The combination of Urban and Kobayashi also teaches a switching element for switching back and forth between a measurement operating mode in which the process variable is determined and a compensation operating mode in which the phase correction instruction is determined and transferred to the phase adjustment unit (Urban: “The exciting of vibronic oscillatory systems, composed of oscillatable unit and electromechanical transducer unit, occurs, most often, by means of an analog oscillatory circuit. The oscillatory circuit provokes oscillation with the frequency, at which the phase shift between transmission signal and received signal of the electromechanical transducer unit fulfills the oscillatory circuit condition,” ¶ 0002).
Regarding claim 30, the combination of Urban and Kobayashi renders obvious the invention of claim 27, as set forth in the rejection of claim 27 above. The combination of Urban and Kobayashi also teaches wherein the process variable is a predeterminable fill-level of the medium in the container, a density of the medium, or a viscosity of the medium (Urban: vibronic fill level- or flow measuring devices,” ¶ 0001).
Regarding claim 31, the combination of Urban and Kobayashi renders obvious the invention of claim 27, as set forth in the rejection of claim 27 above. The combination of Urban and Kobayashi also teaches wherein the electromechanical converter includes an oscillatable unit including a membrane, a single rod, or a tuning fork (Urban: “the particular oscillatory system, e.g. to an oscillatory fork,” ¶ 0002).
Allowable Subject Matter
Claim 36 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 36, the claim is deemed to be directed to a nonobvious improvement over US 2013/0106477 A1. The claim comprises wherein a first phase shift between the first test excitation signal and a first test receive signal and a second phase shift between the second test excitation signal and a second test receive signal are calculated, and wherein from the values of the first frequency and the second frequency and the first phase shift and the second phase shift, a polynomial function of predeterminable order is calculated as phase compensation instruction, so as to optimize and to control the measurement process using a vibronic sensor for determining a process variable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 7,436,100 discloses an apparatus for monitoring a fill level of a container, determining density of a medium in a container, and determining viscosity of medium in a container (col. 1, lines 7-10). The apparatus uses an oscillatable tuning fork (2, Fig. 1), with a microprocessor that corrects the phase of the feedback (col. 2, lines 34-44), but without all of the particular and specific features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Leo T Hinze/
Patent Examiner
AU 2854
29 January 2022

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853